Citation Nr: 1758521	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  08-23 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for onychomycosis, claimed as bilateral feet toenail fungus.

3.  Entitlement to service connection for allergic rhinitis. 

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from October 1986 to August 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in August 2006 and September 2008.

The August 2006 rating decision confirmed and continued the previous denial of service connection for a left shoulder disorder.  The September 2008 rating decision denied the claims for service connection for allergic rhinitis, sleep apnea, asthma, and onychomycosis, bilateral feet toenail fungus.

The Board remanded the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability in January 2015 in order to schedule the Veteran for a videoconference hearing.  The Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge in July 2015 on all the issues listed on the title page.  A transcript is of record.

The claims were remanded by the Board in November 2015 for additional development.  The Board also remanded a claim for service connection for an acquired psychiatric disorder.  Service connection was subsequently established for posttraumatic stress disorder (PTSD) in an August 2016 rating decision.  As such, that issue is no longer before the Board for appellate review.  


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied the Veteran's claim for service connection for a left shoulder disorder; the Veteran did not appeal that decision or submit new and material evidence during the appeal period and that decision is final.

2.  Some of the evidence received since the November 2004 final denial is new and relates to an unestablished fact necessary to substantiate the claim for a left shoulder disorder.

3.  The competent and probative evidence of record does not establish that the Veteran's current left shoulder disorder onset in service or within one year of his discharge from service, or that it is causally related to service.

4.  The Board resolves all doubt in the Veteran's favor and finds that service connection for onychomycosis, claimed as bilateral feet toenail fungus, and allergic rhinitis is warranted.  

5.  The competent and probative evidence of record does not establish that the Veteran's sleep apnea onset in service or that it is causally related to service.

6.  A current and probative diagnosis of asthma is not of record at this time.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for a left shoulder disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for establishing service connection for a left shoulder disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for establishing service connection for onychomycosis, claimed as bilateral feet toenail fungus, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for establishing service connection for allergic rhinitis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for establishing service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for establishing service connection for asthma have not been met.  38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

The Board notes that actions requested in the prior remands have been undertaken.  In this regard, the Veteran was scheduled for a Board videoconference hearing; outstanding service treatment records pertaining to the Veteran's active service were requested and all efforts to obtain them were documented; and VA examinations were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board notes that the Veteran was notified in letters dated in March 2017 that VA had been unsuccessful in obtaining outstanding service treatment records.  

Claim to Reopen

The Veteran's claim for service connection for a left shoulder disorder was initially denied by way of a November 2004 rating decision.  The Veteran did not appeal that rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran filed to reopen his claim for service connection for a left shoulder disorder in February 2006.  The RO confirmed and continued the previous denial in the August 2006 rating decision that is the subject of this appeal.  The Board, however, has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to         agency decision makers.  Material evidence means evidence that, by itself or      when considered with previous evidence of record, relates to an unestablished       fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The claim for service connection for a left shoulder disorder was denied in the November 2004 final rating decision on a direct basis because service treatment records were negative for complaints of or treatment for a left shoulder condition.  

Evidence added to the record since the November 2004 final rating decision includes additional service treatment records obtained from the Department of Defense, which show the Veteran underwent an x-ray of his left shoulder in July 1998 as a result of trauma.  This evidence is new, as it was not previously submitted to agency decision makers.  It is also considered material, as it raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for a left shoulder disorder is reopened.  See Shade, 24 Vet. App. 110.  Since the RO denied the claim on the merits in the August 2006 rating decision that is the subject of this appeal, it is not prejudicial for the Board to adjudicate this claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 
2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In cases where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, the arthritis will be presumed to have been incurred in service, even though there is no evidence of arthritis during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The Veteran essentially contends that he developed a left shoulder disorder, bilateral feet toenail fungus, allergic rhinitis, sleep apnea, and asthma during his active service.  He contends that he had a tonsil condition in service, later noted as acute pharyngitis, that caused sleep apnea, which was acquired in service and since leaving the Army, and that he had tonsillectomy in 2006 to help with sleep related concerns; that his left shoulder was injured at the same time as his service-connected right shoulder as well as during an undocumented 1993 fall off a helicopter and during numerous parachute jumps; that he has asthma as a result of exposure to cold weather; and that he had bilateral toenail fungus while at drill sergeant school in Fort Jackson, SC.  He testified in July 2015 that symptoms of rhinitis began in service and persisted to present time; that a tonsil condition in service was misdiagnosed and represents onset of sleep apnea which has persisted since service; and that a fungus infection of toenails was first noted in service and has persisted and is a current problem.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with a left shoulder disability, onychomycosis, allergic rhinitis and sleep apnea.  Accordingly, the first criterion for establishing service connection has been met for these claims.  The question becomes whether any of these conditions are related to service.

In addition to the July 1998 record that shows the Veteran underwent an x-ray of his left shoulder due to trauma, service treatment records show the Veteran had tinea pedis in September 1993 and November 1994; that the Veteran was assessed with pharyngitis in July 1998; and that magnetic resonance imaging (MRI) of his brain in May 1999 contained an impression of findings consistent with a right maxillary sinus polyp or mucus retention cyst.  Records obtained from the Department of Defense also indicate that the Veteran was prescribed several medications during service such as Flonase, Allegra, Zyrtec and Benadryl, but there is no indication for what condition he was prescribed them.  There is no evidence that the Veteran was seen with complaint of, or treatment for, onychomycosis/toenail fungus, allergic rhinitis, asthma, or sleep apnea during service.  In addition, clinical evaluation of all systems was normal during a July 1994 medical examination; and the Veteran denied swollen or painful joints; chronic or frequent colds; hay fever; asthma; shortness of breath; chronic cough; arthritis, rheumatism or bursitis; bone, joint or other deformity; painful or trick shoulder; and frequent trouble sleeping during an August 1994 report of medical history during drill sergeant school at Fort Eustis.  At the time of the Veteran's May 1999 discharge examination, he reported painful or trick shoulder with specific reference to the right, not left, shoulder, and denied swollen or painful joints; chronic or frequent colds; hay fever or allergic rhinitis; asthma; shortness of breath; chronic cough; arthritis, rheumatism or bursitis; bone, joint or other deformity; frequent trouble sleeping; and easy fatigability.  

The post-service evidence reveals that the Veteran was seen with complaint of enlarged tonsils in October 2000, at which time seasonal allergies were assessed.  Another October 2000 contains an assessment of tonsillitis.  The Veteran was assessed with pharyngitis and what appears to be allergic rhinitis in March 2001.  

The Veteran reported a lifting injury to his left shoulder while working as a TSA agent in September 2005.  In October 2005, he reported experiencing a syncopal episode at work and being told he fell forward on his left shoulder.  The Veteran subsequently underwent a left shoulder operation (arthroscopy with SLAP lesion repair; subacromial decompression) in November 2005 due to diagnoses of left shoulder biceps tendonitis and rotator cuff tendonitis.  A July 2007 x-ray of the left shoulder revealed bony structures were intact; no fracture or dislocation seen; acromioclavicular (AC) and glenohumeral joint spaces well-maintained; and unremarkable soft tissues.  The impression was normal left shoulder.  

The Veteran was seen in December 2007 with report that his first and second bilateral nails had been thick for many years and was assessed with onychomycosis.  

The Veteran underwent a polysomnography in June 2008.  He was diagnosed with mild obstructive sleep apnea syndrome with cyclic hypoxemia, adequately treated with CPAP.  It was noted at that time that he had requested testing in April 2007, but never received the consult.  A September 2008 VA record indicates that the Veteran underwent a sleep study on October 29, 2007, and was diagnosed with obstructive sleep apnea and CPAP was issued.  There is no record of an October 2007 sleep study.  A September 2013 sleep medicine record indicates that the initial diagnosis of sleep apnea was reported by the Veteran to be around 1996, but records from the initial sleep study were are not available.  

VA records indicate that pulmonary function tests were ordered in November 2007 but do not appear to have been completed.  An August 2008 VA record contains an assessment of allergic rhinitis and what appears to be asthma.  In February 2014, the Veteran reported that bronchitis and asthma were kicking in and he requested to pick up an albuterol inhaler.  An April 2015 VA neurology note contains an impression of asthma.  

As there is no competent evidence of left shoulder arthritis in service or within one year following the Veteran's August 1999 discharge from service, service connection is not warranted on a presumptive basis and competent evidence linking the current condition with service is required to establish service connection on a direct basis.  

The Veteran underwent several VA examinations in July 2016.  

The Veteran was diagnosed with allergic rhinitis (diagnosed in 2000) during a sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx Disability Benefits Questionnaire (DBQ).  The examiner reported that medical records were found in 2000 for complaint of breathing problems.  An ENT consult was placed and the Veteran was diagnosed with seasonal allergies and given Flonase.  The Veteran was treated on and off for seasonal allergies and had a tonsillectomy in 2004.  In regards to the history of the condition and its treatment, the Veteran reported that he noted it in 1986 in the freezing cold in Fort Leonard Wood.  He had not had any problems until this point.  He described the weather as rainy, wet and cold and stated that was the first time and that he got frost bite to his hands and feet.  The Veteran further indicated that he found breathing more difficult and had his first cold the next winter.  After that, the condition developed each cold season.  The Veteran described his symptoms as runny nose, headache, sinus clogged, and having to breathe out of his mouth, which would affect his sleep.  He did not recall being prescribed any medication until late 1987, when he complained of difficulty breathing and sore throat and they found enlarged tonsil.  He reported undergoing a tonsillectomy in 2004.  

The examiner provided an opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was based on the absence of medical records found for complaint of rhinitis while in service, at a separation exam or during a post-service general medical exam.  The examiner also noted that the Veteran complained of allergies as rhinorrhea, nasal obstruction and difficulty breathing during cold weather months, which are not typical allergic rhinitis.  He also related symptoms to having been exposed to cold weather while in service; however the diagnosis that he has been given post service is allergic rhinitis and medical records report it is treated in the fall and spring, which correlates with allergic rhinitis.  The examiner cited several medical articles that indicate exposure to cold climates is not a risk factor for development of allergic rhinitis and that allergic rhinitis is linked to comorbid conditions: asthma, chronic hyperplastic eosinophilic sinusitis, nasal polyposis, and serous otitis media.  The examiner indicated that no treatment while in service was found for these conditions; therefore, the Veteran's current diagnosis of seasonal allergic rhinitis is less likely than not incurred or caused during military service.

The Veteran was diagnosed with obstructive sleep apnea (diagnosed in 2008) during a sleep apnea DBQ.  The examiner reported that medical records found in 2007 show the Veteran complained of apnea symptoms and a sleep study was ordered.  The study was completed June 10, 2008, and found mild obstructive sleep apnea syndrome with cyclic hypoxemia, adequately treated with CPAP.  The examiner further noted that a September 16, 2013, sleep medicine consultation for sleep apnea showed the Veteran's weight was 210 pounds; that he had used the CPAP consistently until about four months before and that he reported it did not seem to be as effective as it had been; and that he was asked to work on weight loss and have his blood pressure followed up.  In regards to the history of the condition and its treatment, the Veteran reported that the first time it was addressed was in 1995 at an outside provider at Fort Leonard Wood, when he was sent for sleep study that cannot be found.  He was told he had sleep apnea and needed CPAP.  He reported he was retested again in 2000 and told he had sleep apnea, but received no treatment.  The Veteran indicated he later went to VA and had another sleep study and was issued a CPAP in 2006.  Since then, he used the CPAP as needed.  The Veteran indicated that he had had problems tolerating masks and got sinus infection.  He was currently using it as needed, approximately two times per week.  It was noted that when he did use it, he slept well without daytime drowsiness, and without it, slept approximately four hours per night and felt tired and groggy in daytime.  The reasons for not wearing it was reported as getting clogged sinuses from the mask, but the Veteran indicated that he was trying to get another one.  The examiner provided an opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was based on the absence of evidence that the Veteran was diagnosed with sleep apnea before a 2008 sleep study and that research showed several risk factors for developing obstructive sleep apnea, the strongest being obesity.  The examiner acknowledged that sleep apnea could be found in individuals with tonsillar hypertrophy but determined that the Veteran had a tonsillectomy prior to his reports/complaints of sleep apnea and that his body mass index (BMI) was 34.  The examiner concluded that it was more likely the Veteran's sleep apnea was related to his BMI and neck circumference.  

The Veteran was diagnosed with onychomycosis (diagnosed in 2007) during a skin diseases DBQ.  The examiner reported there was no treatment for onychomycosis or tinea pedis found until 2007 per podiatry note and no continued treatment notes after.  In regards to the history of the condition and its treatment, the Veteran reported that it started in 1991 in showers while in service and that he did not wear covering on his feet due to being rushed.  He reportedly received treatment in 1995 with prescription medications.  It did not resolve and was still ongoing.  He indicated that the second toe toenail on his right foot was hard and bulky; that he tried over the counter ointment and that he was given oral medication in 2001, which was not effective.  Current treatment was to trim and cut down and home remedies.  The examiner provided an opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was based on the fact that there was no mention of treatment or condition of toe fungal infections during service; that records were absent for complaints of toe fungus until 2007; and that there were no further medical records or treatment for the condition found after 2007.  The examiner indicated that there was little data on risk factors for development for onychomycosis, but cited a medical article that indicated accepted risk factors to include advanced age, swimming, tinea pedis, psoriasis, diabetes, immunodeficiency, genetic predisposition, and living with family members who have onychomycosis.  The examiner concluded that with no treatment while in service, no indication of toe fungus on separation exam and during a post-service general medical exam, and the first indication of toe fungus being in 2007, which is eight years after service, it is less likely than not the Veteran's toe fungus was incurred in or caused by military service.

The Veteran was diagnosed with left acromioclavicular joint osteoarthritis (diagnosed 2016) and left status post type II SLAP lesion repair, biceps tendonitis, rotator cuff tendonitis (diagnosed July 2005) during a shoulder and arm conditions DBQ.  In pertinent part, the examiner reported the July 1998 in-service injury and normal shoulder x-ray and that the Veteran injured his left shoulder while working as a TSA agent in July 2005 and underwent surgery in November 2005.  

In regards to the history of the condition and its treatment, the Veteran reported that his left shoulder was first injured in 1988 jumping out of a plane and falling down hard on his left side with parachute landing fall and striking his left shoulder first and his right shoulder against a rock and being dragged for close to one-half of a mile with his arms pulled above his head when trying to stop quickly.  He indicated that he injured his right knee more severely and passed out and was unsure of treatment for his shoulder.  The Veteran reported a second injury in 1993 when he fell out of a helicopter on his left shoulder and heard a pop.  He noted he went for treatment a few days later and was told he had bruising and was put in a sling for six weeks, given Motrin, and went to physical therapy for two to three months, which helped somewhat.  The Veteran reported that in 1998, his right shoulder worse than his left so he had surgery on the right and injection in the left.  He indicated he did not address his left shoulder more as he was having treatment on the right.  The Veteran indicated that the next injury to his left shoulder was in 2005 while working as a TSA agent, when he lifted a heavy bag and felt a pop and had bruising to the left shoulder.  He subsequently had SLAP lesion repair.  The Veteran also reported that he had fall at work in May 2016 and caught himself with his upper arms and reinjured the left shoulder.  The examiner provided an opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale acknowledged the Veteran's report of left shoulder injuries in 1988 and 1993, but noted that the medical records discuss the right shoulder significantly without report a left shoulder injury, left shoulder pain, or left shoulder problems at the time.  The examiner also noted that there was no mention of left shoulder pain or problems found when the Veteran was seen by orthopedics for follow up for the right shoulder condition.  The rationale also acknowledged that the Veteran was seen for a left shoulder injury during service in 1998 and that x-ray at that time was normal, but determined that there were no other medical records related to complaints involving the left shoulder in service and no complaints of left shoulder difficulties at separation or during a post-service general medical examination.  

The examiner also cited the absence of evidence of further left shoulder pain until the Veteran's July 2005 left shoulder injury while working as a TSA agent.  It was for these reasons that the examiner concluded that it is less likely than not the Veteran's left shoulder condition was incurred in or caused by military service.  

The Veteran underwent a respiratory conditions DBQ, during which the examiner reported that there were no medical notes found with a diagnosis of asthma.  The examiner found a 2014 medical record that noted the Veteran called in requesting an albuterol inhaler and the primary care physician advised him to come into clinic as he reported coughing up blood tinged sputum.  In regards to the history of the condition and its treatment, the Veteran reported the same history as he did during the examination for allergic rhinitis, with the addition that he was given Prednisone in 2014 because of his respiratory problems.  The examiner reported that a July 2016 pulmonary function test found no reversible change with bronchodilator therapy, therefore there were no objective findings for a diagnosis of asthma.  In the opinion section, the examiner explained that reversible changes with bronchodilators is the cornerstone of an asthma diagnosis and this was not found on pulmonary function testing.  

The Board finds that service connection should be granted on a direct basis for onychomycosis, claimed as bilateral feet toenail fungus.  The Board acknowledges the negative opinion provided by the VA examiner who conducted the July 2016 DBQ.  As the VA examiner cited a medical article that indicated accepted risk factors for the development for onychomycosis included tinea pedis, which the Veteran had during service in September 1993 and November 1994, and the Veteran has competently asserted that a fungus infection of his toenails was first noted in service and has persisted, the Board resolves all doubt in the Veteran's favor and finds that service connection for onychomycosis is warranted. 

The Board also finds that service connection should be granted on a direct basis for allergic rhinitis.  The Board acknowledges the negative opinion provided by the VA examiner who conducted the July 2016 DBQ.  The VA examiner, however, cited a medical article that indicated allergic rhinitis is linked to comorbid conditions to include nasal polyposis, and the Veteran was found to have a right maxillary sinus polyp or mucus retention cyst on MRI in May 1999 during service.  He was also treated for pharyngitis during service in July 1998, was prescribed several medications during service such as Flonase, Allegra, Zyrtec and Benadryl, and has competently asserted that symptoms of rhinitis began in service and have persisted.  Given the foregoing, the Board resolves all doubt in the Veteran's favor and finds that service connection for allergic rhinitis is warranted. 

The preponderance of the evidence is against a finding of service connection for asthma.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The Board acknowledges the Veteran's assertion in both written statements and in VA treatment records that he has asthma.  Review of the medical records indicates that the assessment of asthma made in August 2008 was inconclusive, as it was noted the Veteran had "what appears to be asthma."  The impression of asthma made in an April 2015 VA neurology note appears based on the Veteran's report that he had asthma.  As a lay person without specialized training, the Veteran is not competent to report a diagnosis of asthma.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, the Board finds the opinion of the July 2016 VA examiner, who specifically noted the absence of a diagnosis of asthma, to include based on the findings of July 2016 pulmonary function testing that showed no reversible change with bronchodilator therapy, which is the cornerstone of an asthma diagnosis, to be more probative.  

Without evidence of a current and probative diagnosis of asthma, service connection is not warranted and the claim must be denied.

The preponderance of the evidence is also against the claims for service connection for a left shoulder disorder and sleep apnea.  The Board again notes that service treatment records do not contain reference to complaint of, or treatment for, sleep apnea during service and there is no evidence to support the Veteran's assertion that he was diagnosed with sleep apnea prior to when he underwent a June 2008 sleep study.  The Board also notes that the Veteran sustained trauma to his left shoulder in service in July 1998, and that he reportedly injured his left shoulder on two occasions prior to this date, although service treatment records do not corroborate the assertion that his left shoulder was injured in 1988 and 1993.  Even assuming the Veteran did injure his left shoulder in 1988 and 1993 in addition to the documented 1998 injury, there is no evidence to support a finding that he had chronic left shoulder problems during service after any of these injuries.  Rather, the Veteran denied painful or trick shoulder during a July 1994 medical examination and he only reported problems with his right shoulder at the time of his May 1999 discharge examination.  In addition, when seeking treatment related to his left shoulder after service, the Veteran did not report any in-service trauma and only reported injuries to his left shoulder sustained while working as TSA agent in September 2005 and October 2005.  Finally, the July 2016 VA examiner provided opinions against the claims, determining that it was more likely the Veteran's sleep apnea was related to his BMI and neck circumference than to service given the absence of evidence that the Veteran was diagnosed with sleep apnea before a 2008 sleep study, even when considering the Veteran's assertions regarding a prior diagnosis; and that it was less likely than not the Veteran's left shoulder disorder was incurred in or caused by service given the fact that the 1998 in-service x-ray was normal, the Veteran did not report any left shoulder problems at the time of his discharge, and there was no evidence of any problems involving the Veteran's left shoulder until his July 2005 work-related injury.  These opinions, which stand uncontroverted in the record, are afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran believes that his current left shoulder disorder and sleep apnea are related to service, he is not competent to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of a left shoulder disorder and sleep apnea are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his left shoulder disorder and sleep apnea is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current left shoulder disorder and sleep apnea is not competent medical evidence.  The Board finds the opinions of the July 2016 VA examiner to be significantly more probative than the Veteran's lay assertions.  In the absence of any probative evidence that the Veteran's left shoulder disorder and sleep apnea onset in service or are related to service, service connection is not warranted on a direct basis and the claims must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claims for service connection for a left shoulder disorder, asthma, and sleep apnea, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for onychomycosis, claimed as bilateral feet toenail fungus, is granted.

Service connection for allergic rhinitis is granted.  

Service connection for sleep apnea is denied.

Service connection for asthma is denied.


JOHN. J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


